Name: Commission Regulation (EC) NoÃ 981/2008 of 7Ã October 2008 amending Regulation (EC) NoÃ 423/2008 laying down certain detailed rules for implementing Council Regulation (EC) NoÃ 1493/1999 and establishing a Community code of oenological practices and processes
 Type: Regulation
 Subject Matter: agricultural activity;  food technology;  European Union law;  agricultural policy
 Date Published: nan

 8.10.2008 EN Official Journal of the European Union L 267/5 COMMISSION REGULATION (EC) No 981/2008 of 7 October 2008 amending Regulation (EC) No 423/2008 laying down certain detailed rules for implementing Council Regulation (EC) No 1493/1999 and establishing a Community code of oenological practices and processes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 46(1) and (2) thereof, Whereas: (1) Regulation (EC) No 1493/1999 was repealed by Council Regulation (EC) No 479/2008 of 29 April 2008 on the common organisation of the market in wine, amending Regulations (EC) No 1493/1999, (EC) No 1782/2003, (EC) No 1290/2005, (EC) No 3/2008 and repealing Regulations (EEC) No 2392/86 and (EC) No 1493/1999 (2). However, Chapter I of Title V of Regulation (EC) No 1493/1999 relating to oenological practices and processes, Article 70 thereof, and the corresponding provisions contained in particular in the Annexes to that Regulation continue to apply until 31 July 2009. (2) Point A(2) of Annex V to Regulation (EC) No 1493/1999 provides for derogations to the maximum total sulphur dioxide content for certain categories of wine with a residual sugar content of not less than five grams per litre. (3) Point B(3) of Annex V to Regulation (EC) No 1493/1999 provides for the possibility of derogating from the maximum total volatile acid content for certain categories of wine. (4) Commission Regulation (EC) No 423/2008 (3) lays down certain detailed rules for the application of Regulation (EC) No 1493/1999 relating in particular to the maximum total sulphur dioxide content and the maximum total volatile acid content of wine. In particular, Article 23(1) of that Regulation provides that the amendments to the lists of wines in point A(2) of Annex V to Regulation (EC) No 1493/1999 are as set out in Annex XIV to Regulation (EC) No 423/2008, and Article 24 of that Regulation provides that the wines covered by exceptions regarding the maximum volatile acid content in accordance with point B(3) of Annex V to Regulation (EC) No 1493/1999 are as set out in Annex XVI to Regulation (EC) No 423/2008. (5) Certain white Portuguese quality wines psr Douro accompanied by the term colheita tardia have a residual sugar content of not less than 80 g/l and, for their preservation in good quality conditions, require a sulphur dioxide content above the general limit of 260 mg/l but less than 400 mg/l. Those wines should therefore be added to the list in point (b) of the first paragraph of Annex XIV to Regulation (EC) No 423/2008. (6) Certain Spanish quality wines psr with the designation of origin Rioja or the designation of origin MÃ ¡laga and certain white Portuguese quality wines psr Douro, which are made using special methods and have a total alcoholic strength by volume greater than 13 % vol., normally have a volatile acid content above the limits laid down in point B(1) of Annex V to Regulation (EC) No 1493/1999 but less than 25, 35 or 40 milliequivalents per litre depending on the wine in question. Those wines should therefore be added to the list in Annex XVI to Regulation (EC) No 423/2008. (7) Article 44 of Regulation (EC) No 423/2008 lays down general rules for the experimental use of new oenological practices by Member States. The condition laid down in point (c) of paragraph 1 of that Article, which bans wine that has undergone experimental oenological practices authorised by a Member State from being sent outside that Member State, is causing difficulties for operators, in particular in evaluating the economic impact of the experimental practices. This restrictive condition should be abolished where the practice concerned has already been recommended and published by the International Organisation of Vine and Wine (OIV). (8) The possibility for wine that has undergone experimental oenological practices to move within the Community must be effectively controlled and requires the experimental practices used for it to be indicated on the accompanying document referred to in Article 70(1) and in the register referred to in Article 70(2) of Regulation (EC) No 1493/1999. (9) Regulation (EC) No 423/2008 should be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 423/2008 is hereby amended as follows: 1. The first subparagraph of Article 44(1) is amended as follows: (a) the following sentence is added to point (c): However, where the oenological practice or process authorised for experimental purposes is an oenological practice already recommended and published by the OIV, the products obtained may be marketed throughout the Community.; (b) the following point (e) is added: (e) the practices or processes concerned shall be entered on the accompanying document referred to in Article 70(1) and in the register referred to in Article 70(2) of Regulation (EC) No 1493/1999. 2. Annexes XIV and XVI are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. (2) OJ L 148, 6.6.2008, p. 1. (3) OJ L 127, 15.5.2008, p. 13. ANNEX The Annexes to Regulation (EC) No 423/2008 are amended as follows: 1. The following seventh indent is added to point (b) of Annex XIV:  white quality wines psr entitled to bear the designation of origin Douro  followed by the term colheita tardia ; 2. Annex XVI is amended as follows: (a) Points (i) and (ii) under point (f) are replaced by the following: (i) 25 milliequivalents per litre for:  quality wines psr meeting the requirements to be described as vendimia tardÃ ­a ,  sweet white or rosÃ © quality wines psr produced from overripe grapes entitled to bear the designation of origin Rioja ; (ii) 35 milliequivalents per litre for:  the quality wines psr produced from overripe grapes entitled to bear the designation of origin Ribeiro ,  the quality liqueur wines psr described by the term generoso  or generoso de licor  and entitled to bear the designation of origin Condado de Huelva , Jerez-Xerez-Sherry , Manzanilla-SanlÃ ºcar de Barrameda , MÃ ¡laga  or Montilla-Moriles ,  the sweet quality wines psr and quality liqueur wines psr entitled to bear the designation of origin MÃ ¡laga ; (b) the following point (p) is added: (p) for Portuguese wines: 30 milliequivalents per litre for white quality wines psr entitled to bear the designation of origin Douro  followed by the term colheita tardia , where the total alcoholic strength by volume is not less than 16 % vol. and the residual sugar content is at least 80 g/l.